Exhibit 10.7

 

CONSULTING AGREEMENT

 

AGREEMENT made as of December 4th, 2007, by and between LANCE C. MIGLIACIO, with
offices at 2822 Stonnington Court, Highlands Ranch, Colorado, 80126
(“Consultant”), and VCG HOLDING CORPORATION, INC., with offices at 390 Union
Boulevard, Suite 540, Lakewood Colorado, 80228 (“Client”).

 

WHEREAS, the Client desires professional guidance and advice regarding
marketing, promotions, special events at it’s locations (“Services”) and desires
Consultant to aid it in these matters; and

 

WHEREAS, Consultant has expertise in such areas and is willing to act as a
consultant to Client upon the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties hereto agree as follows:

 

1.             Duties, Scope of Agreement, and Relationship of the Parties.

 

(a)                                  Client hereby agrees to retain Consultant
as an advisor and consultant on marketing, promotions and special events
(“Services”), consistent with Consultant’s expertise and ability, and Consultant
agrees to consult with Client during the term of this Agreement.  Client
understands that Consultant has many other business interests and will devote as
much time as is necessary to perform his duties under this Agreement.  In
addition, Client understands that Consultant’s efforts on behalf of his other
interests are the sole and separate property of Consultant.

 

(b)                                 The services rendered by Consultant to
Client pursuant to this Agreement shall be as an independent contractor, and
this Agreement does not make Consultant the employee, agent, or legal
representative of Client for any purpose whatsoever, including without
limitation, participation in any benefits or privileges given or extended by
Client to its employees.  No right or authority is granted to Consultant to
assume or to create any obligation or responsibility, express or implied, on
behalf of or in the name of Client.  Client shall not withhold for Consultant
any federal or state taxes from the amounts to be paid to Consultant hereunder,
and Consultant agrees that he will pay all taxes due on such amounts.

 

2.             Fee.

 

(a)                                  In consideration for performing the
Services, the Client shall pay to Consultant a fee (“Fee”) consisting of eighty
thousand (80,000) shares of the common stock (restricted) of client.  All shares
when issued shall be fully paid and non-assessable.  This Fee is due and payable
upon the approval of the American stock exchange for issuance, if required,
approval from the American Stock Exchange

 

 

1

--------------------------------------------------------------------------------


 

 

shall be applied before December 11, 2007.  Any shares issued pursuant to this
Agreement shall be issued in certificate form to Lance C. Migliacio.

 

(b)                                 Consultant acknowledges that the common
shares issued pursuant to this Agreement (i) have not been registered under the
Securities Act of 1933, as amended (the “Act”), (ii) cannot be offered or sold
except pursuant to a registration statement under the Act or an exemption from
registration under the Act, and (iii) are being acquired for investment and not
with a view to the distribution thereof.  Consultant represents that he is an
“accredited investor” as such term is defined by Rule 501(a) of Regulation D and
also acknowledges he is capable of evaluating the merits and risks of an
investment in the common shares of VCG.

 

3.                                       Expenses.  Client shall reimburse
Consultant for all reasonable and necessary expenses incurred by him in carrying
out his duties under this Agreement provided Consultant submits related receipts
and documentation with his request for reimbursement and obtains approval from
Client.

 

4.                                       Term.  This Agreement shall continue in
effect for a period of five (5) years from the date hereof.  Subject to the
continuing obligations of Consultant under Section 5 below, either party may
terminate this Agreement at any time if the other party shall fail to fulfill
any material obligation under this Agreement and shall not have cured the breach
within 10 days after having received notice thereof.  Termination or expiration
of this Agreement shall not extinguish Client’s obligation to pay Consultant’s
compensation pursuant to Section 2 hereof.

 

5.             Confidential Information.

 

(a)                                  “Confidential Information,” as used in this
Section 5, means information that is not generally known and that is proprietary
to Client or that Client is obligated to treat as proprietary.  This information
includes, without limitation:

 

(i)                                     trade secret information about Client
and its products and/or services;

 

(ii)                                  information concerning Client’s business
as Client has conducted it since Client’s incorporation or as it may conduct it
in the future; and

 

(iii)                               information concerning any of Client’s past,
current, or possible future products and/or services, including (without
limitation) information about Client’s research, accounting, marketing, or
operations.

 

(b)                                 Any information that Consultant reasonably
considers Confidential Information, or that Client treats as Confidential
Information, will be presumed to be Confidential Information (whether Consultant
or others originated it and regardless of how it was obtained).

 

 

2

--------------------------------------------------------------------------------


 

 

(c)                                  Except as required in his duties to Client,
Consultant will never, either during or after the term of this Agreement, use or
disclose Confidential Information to any person not authorized by Client to
receive it.

 

(d)                                 If this Agreement is terminated, Consultant
will promptly turn over to Client all records and any compositions, articles,
and other items that disclose, describe, or embody Confidential Information,
including all copies, reproductions, and specimens of the Confidential
Information in its possession, regardless of who prepared them.  The rights of
Client set forth in this Section 5 are in addition to any rights of Client with
respect to protection of trade secrets or confidential information arising out
of the common or statutory laws of the State of Colorado or any other state or
any country wherein Consultant may from time to time perform services pursuant
to this Agreement.  This Section 5 shall survive the termination or expiration
of this Agreement.

 

6.                                       Inside Information—Securities Laws
Violations.  In the course of the performance of Consultant’s duties, it is
expected that Consultant will receive information that is considered material
inside information within the meaning and intent of the federal securities laws,
rules, and regulations.  Consultant will not disclose this information directly
or indirectly or as a basis for advice to any other party concerning any
decision to buy, sell, or otherwise deal in Client’s securities

 

7.             Miscellaneous.

 

(a)                                  Successors and Assigns.  This Agreement is
binding on and inures to the benefit of Client, its successors and assigns, all
of which are included in the term the “Client” as it is used in this Agreement
and upon Consultant, his successors and assigns.  Neither this Agreement nor any
duty or right hereunder will be assignable or otherwise transferable by either
party without the written consent of the other party, except that Client shall
assign this Agreement in connection with a merger, consolidation, assignment,
sale or other disposition of substantially all of its assets or business.  This
Agreement will be deemed materially breached by Client if its successor or
assign does not assume substantially all of Client’s obligations under this
Agreement.

 

(b)                                 Modification.  This Agreement may be
modified or amended only by a writing signed by both Client and Consultant.

 

(c)                                  Governing Law.  The laws of Colorado will
govern the validity, construction, and performance of this Agreement.  Any legal
proceeding related to this Agreement will be brought in an appropriate Colorado
court, and both Client and Consultant hereby consent to the exclusive
jurisdiction of that court for this purpose.

 

(d)                                 Construction.  Wherever possible, each
provision of this Agreement will be interpreted so that it is valid under the
applicable law.  If any provision of this Agreement is to any extent invalid
under the applicable law, that provision will

 

 

3

--------------------------------------------------------------------------------


 

 

still be effective to the extent it remains valid.  The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.

 

(e)                                  Waivers.  No failure or delay by either
Client or Consultant in exercising any right or remedy under this Agreement will
waive any provision of the Agreement, nor will any single or partial exercise by
either Client or Consultant of any right or remedy under this Agreement preclude
either of them from otherwise or further exercising these rights or remedies, or
any other rights or remedies granted by any law or any related document.

 

(f)                                    Captions.  The headings in this Agreement
are for convenience only and do not affect this Agreement’s interpretation.

 

(g)                                 Entire Agreement.  This Agreement supersedes
all previous and contemporaneous oral negotiations, commitments, writings, and
understandings between the parties concerning the matters in this Agreement.

 

(h)                                 Notices.  All notices and other
communications required or permitted under this Agreement shall be in writing
and sent by registered first-class mail, postage prepaid, and shall be effective
five days after mailing to the addresses stated below.  These addresses may be
changed at any time by like notice.

 

In the case of Client:

 

VCG Holding Corporation, Inc.

 

 

390 Union Blvd., Suite 540

 

 

Lakewood, Colorado 80228

 

 

 

In the case of Consultant:

 

Lance C. Migliaccio

 

 

2822 Stonnington Court

 

 

Highlands Ranch, Colorado 80126

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

“Consultant”

“Client”

 

 

VCG Holding Corporation, Inc.

 

 

 

 

By:

/s/ Lance Migliaccio

 

By:

/s/ Troy Lowrie

 

 

Lance C. Migliaccio,

 

Troy Lowrie, President

 

 

 

4

--------------------------------------------------------------------------------

 